Citation Nr: 1310107	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-40 572 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral flank disability.

2.  Entitlement to service connection for left trapezium disability.

3.  Entitlement to service connection for right eye disability.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant (the Veteran) is represented by: Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from September 1981 to September 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in St. Petersburg, Florida.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 VA Form 9, the Veteran requested a BVA hearing at a local VA office (Travel Board Hearing).  The hearing request appears to have been acknowledged by the RO, as the Veteran was sent a letter in October 2010 notifying him that his name had been put on the list of persons awaiting a hearing.  The Veteran was sent another letter in August 2011 with additional information regarding the hearing request.  This letter included an instruction that, "[u]nless you tell us otherwise, we will keep your name on the list of persons wanting a Travel Board hearing."  

To date, there is no record, either in paper form or on Virtual VA, that the Veteran withdrew his request for a Travel Board Hearing.  The October 2010 letter appears to have been returned as undeliverable and then resent to a new address.  The August 2011 letter was also sent to the new address, which is the current address of record for the Veteran.  Based on this information, the Board concludes that there is an outstanding request for Travel Board Hearing.  

Since Travel Board Hearings are scheduled by the RO, the case is REMANDED for the following action: 

A Travel Board Hearing should be scheduled in accordance with the docket number of this appeal, in the order that the request was received.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


